MEMORANDUM**
Anthony Steadham appeals the denial of his petition for writ of habeas corpus under 28 U.S.C. § 2254(a). We affirm.
The California Court of Appeal decision affirming Steadham’s conviction for the Hayashi robbery was not contrary to, or an objectively unreasonable application of, *990clearly established federal law. See Lockyer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 1172, 155 L.Ed.2d 144 (2003) (emphasizing standard under the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. § 2254(d)(1)). That court’s conclusion was consistent -with In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970), and Jackson v. Virginia, 443 U.S. 307, 324, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). It was not unreasonable given Hayashi’s testimony that Stead-ham resembled the attacker but looked more grown up and heavier — a view of Steadham expressed by witnesses to other robberies as well — and evidence that the Hayashi robbery occurred in the same time frame and geographic area as other taxi robberies with which Steadham was connected, that Hayashi picked up his fare right by Steadham’s house, that Hayashi’s cab was recovered very close to where Steadham lived, and that the fare used the name “Anthony” — Steadham’s first name. Even though Hayashi’s identification may have been weak, a rational trier of fact could have found that Steadham was the robber beyond a reasonable doubt.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We decline to grant Steadham’s request to expand the certificate of appealability.